Title: John G. Robert (for Patrick Gibson) to Thomas Jefferson, 16 August 1819
From: Robert, John Gibson,Gibson, Patrick
To: Jefferson, Thomas


          
            
               Sir
              Richmond 16 august 1819.
            
            I received your letter of the 11th inst last night & hasten to reply to it—tho’ I regret to say in not so satisfactory a manner as I could wish—At the time of Col Nicholas’ failure I knew you were indorser on some notes of his & should have informed you of his being protested, but doubted not Col N would (as he has done) write you himself—I this morning called at his house & there learnt he had left town on Friday last for his farm, having given up the house he occupied in town & sent in his resignation to the Bank—he has not been out since his misfortune except to leave town—I have spoken to Heron Sinton & Co (who are situated similarly to yourself in this business)  they have not seen the deed: tho’ they have no doubt you are secured as all his Creditors are—
            I am glad to say the note rea of yours which I had temporarily indorser indorsed, was Exchanged for your note and Col N’s indorsation, the day col N, was protested—having been received just in time—
            
              Very respectfully I am Your
              Patrick Gibson⅌r Jno G. Robert
            
          
          
            The writer of the annexed letter informs Mr J— that Mr Gibson is absent at present in Frederick attending a sale of the late Mr Mutters Estate (of which he is Exor) he will return in the course of a week when he will write you Mr J— more fully—A copy of this is sent to Monticello—
          
        